Case:20-80058-swd Doc #:1-3 Filed: 04/20/2020 Page1of3

Exhibit 3
4/17/2020 Case:20-80058-swd Doc #:1-3,,diledaQHe0/2020 Page 2of3

United States Bankruptcy Court
Western District of Michigan

Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 7 of the United States Bankruptcy Code,
entered on 12/16/2019 at 08:08 AM and filed on 12/16/2019.

Chelsea Anne Williams
123 E. Mt Hope Ave
Lansing, MI 48910

SSN / ITIN: xxx-xx-9196

 

The case was filed by the debtor's attorney:

Aaron J. Kenyon

Dietrich & Kenyon, PLLC
3815 West Saint Joseph Street
Suite A200

Lansing, MI 48917
517-374-8000

The case was assigned case number 19-05180.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case,

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page www.miwb.uscourts.gov or at the Clerk's Office, One Division Ave., N., Room 200, Grand
Rapids, MI 49503.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.

Michelle M. Wilson
Clerk, U.S. Bankruptcy Court

. RG Service Center _— =

| Transaction Receipt |

 

 

 

 

 

file:///O:/ECF/Williams, Chelsea Anne/Filed%7BComplete% 7 D/Ecf NoticeOfFiling 2019-12-16@0807am.htm 1/2
4/17/2020 Case:20-80058-swd Doc #:1-2ivdtktbadaateD/2020 Page 3 of 3
12/16/2019 08:09:58
ACER Login: ||kenyonaj89:5589989:0 Code:

otice of Filing Criteria: ||19-05180
Pages: ||1 10

 

file/OVECFWilliams, Chelsea Anne/Filed%7BComplete%7D/Ecf NoticeOfFiling 2019-12-16@0807am.htm 2/2
